Whitfield, J.
—On writ of error to a judgment of conviction of murder in the second degree it is contended that the evidence does not establish the identity of the deceased and that the testimony shows justification, thereby not supporting the verdict. The body of the deceased was identified by testimony as to a deformed hand and a cut on the head received just before the homicide. There is no substantial showing of justification and ample evidence to sustain the verdict.
The judgment is affirmed.
All concur.